Name: 73/30/EEC: Commission Decision of 23 January 1973 authorizing the Federal Republic of Germany to apply special health guarantees for the prevention of leucosis in the case of bovine animals imported for breeding or production (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1973-03-26

 Avis juridique important|31973D003073/30/EEC: Commission Decision of 23 January 1973 authorizing the Federal Republic of Germany to apply special health guarantees for the prevention of leucosis in the case of bovine animals imported for breeding or production (Only the German text is authentic) Official Journal L 077 , 26/03/1973 P. 0040 - 0041+++++( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO 138 , 12 . 2 . 1972 , P . 95 . ( 3 ) OFFICIAL JOURNAL OF THE FEDERAL REPUBLIC OF GERMANY 21 . 11 . 1972 , PART I , NO 123 , P . 2122 . COMMISSION DECISION OF 23 JANUARY 1973 AUTHORISING THE FEDERAL REPUBLIC OF GERMANY TO APPLY SPECIAL HEALTH GUARANTEES FOR THE PREVENTION OF LEUCOSIS IN THE CASE OF BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 73/30/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 26 JUNE 1964 ( 1 ) ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 7 FEBRUARY 1972 ( 2 ) , AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF ; WHEREAS , IN ACCORDANCE WITH ARTICLE 8 ( 2 ) OF THE COUNCIL DIRECTIVE OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE , A MEMBER STATE MAY BE AUTHORIZED , UNDER THE PROCEDURE LAID DOWN IN ARTICLE 12 AND THE CONDITIONS FIXED UNDER THAT PROCEDURE , TO APPLY FOR INTRA-COMMUNITY TRADE , HEALTH GUARANTEES EQUIVALENT AT MOST TO THOSE REQUIRED BY THAT MEMBER STATE WITHIN THE FRAMEWORK OF A NATIONAL PROGRAMME FOR THE PREVENTION OF A CONTAGIOUS OR INFECTIOUS BOVINE OR SWINE DISEASE WHICH IS NOT REFERRED TO IN ANNEX E TO THAT DIRECTIVE ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY , BY ITS REGULATION OF 16 NOVEMBER 1972 ( 3 ) ON THE PREVENTION OF LEUCOSIS IN BOVINE ANIMALS , PROVIDED FOR SPECIAL HEALTH GUARANTEES WITHIN THE FRAMEWORK OF A NATIONAL PROGRAMME FOR THE PREVENTION OF BOVINE LEUCOSIS , WHICH IS A CONTAGIOUS OR INFECTIOUS DISEASE NOT REFERRED TO IN ANNEX E TO THE ABOVEMENTIONED DIRECTIVE ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY , BY LETTER FROM ITS PERMANENT REPRESENTATIVE OF 25 SEPTEMBER 1972 , REQUESTED PERMISSION TO APPLY SPECIAL HEALTH GUARANTEES IN THE CASE OF BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION , ORIGINATING IN A MEMBER STATE AND INTENDED IN PARTICULAR FOR COMBINING WITH BOVINE STOCK NOT UNDER SUSPICION FOR LEUCOSIS ; WHEREAS THE SPECIAL HEALTH GUARANTEES , WHICH THE FEDERAL REPUBLIC OF GERMANY WISHES TO APPLY IN INTRA-COMMUNITY TRADE IN BOVINE ANIMALS FOR BREEDING OR PRODUCTION , ARE EQUIVALENT AT MOST TO THOSE WHICH THAT MEMBER STATE APPLIES WITHIN THE FRAMEWORK OF A NATIONAL PROGRAMME FOR THE PREVENTION OF LEUCOSIS ; WHEREAS ITS REQUEST CAN THEREFORE BE GRANTED ; WHEREAS THE GUARANTEES REQUESTED DEPEND ON CRITERIA , OF WHICH THE VALIDITY , FOR ALL BREEDS OF BOVINE ANIMALS WITHIN THE COMMUNITY , HAS YET TO BE ESTABLISHED ; WHEREAS PERMISSION TO USE THEM SHOULD THEREFORE BE GRANTED PROVISIONALLY TO THE FEDERAL REPUBLIC OF GERMANY , WHILE AWAITING THE OUTCOME OF RELEVANT RESEARCH ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN CONFORMITY WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE ; HAS ADOPTED THIS DECISION : ARTICLE 1 FROM 1 JANUARY 1973 UNTIL 31 DECEMBER 1973 THE FEDERAL REPUBLIC OF GERMANY IS AUTHORIZED TO REQUIRE THE APPLICATION OF THE HEALTH GUARANTEES , LAID DOWN IN ARTICLE 2 ON ENTRY INTO ITS TERRITORY OF BOVINE ANIMALS FOR BREEDING OR PRODUCTION , ORIGINATING FROM THE TERRITORY OF ANOTHER MEMBER STATE AND INTENDED FOR COMBINING WITH BOVINE STOCK NOT UNDER SUSPICION OF LEUCOSIS . ARTICLE 2 THE HEALTH GUARANTEES REFERRED TO IN ARTICLE 1 SHALL CONSIST OF THE PRODUCTION OF A CERTIFICATE ISSUED ON THE DAY OF EMBARCATION BY AN OFFICIAL VETERINARIAN , DRAWN UP , AS A MINIMUM REQUIREMENT , IN THE GERMAN LANGUAGE AND CERTIFYING : 1 . THAT THE VETERINARIAN HAS NO OFFICIAL KNOWLEDGE OF FACTS WHICH WOULD LEAD HIM TO CONCLUDE THAT A CASE OF LEUCOSIS HAS OCCURRED WITHIN THE THREE PRECEDING YEARS IN THE BOVINE HERD STOCK OF ORIGIN , AND THAT THE OWNER OF THIS HERD HAD DECLARED THAT HE HAS NO KNOWLEDGE OF SUCH FACTS ; 2 . THAT DURING THE LAST TWELVE MONTHS EVERY ANIMAL OVER TWO YEARS OF AGE FORMING PART OF THE BOVINE HERD STOCK OF ORIGIN HAS BEEN THE SUBJECT OF A BLOOD TEST FOR LEUCOSIS , WHICH HAS GIVEN NO INDICATION OF AN ABNORMAL INCREASE IN THE NUMBER OF LYMPHOCYTES . ARTICLE 3 THE BLOOD TEST REFERRED TO IN ARTICLE 2 ( 2 ) , SHALL COMPLY WITH THE FOLLOWING REQUIREMENTS : A ) ACCOUNT SHALL BE TAKEN OF THE ABSOLUTE NUMBER OF LEUCOCYTES AND THE PROPORTION OF LYMPHOCYTES . THE TOTAL NUMBER OF LYMPHOCYTES PER CUBIC MILLIMETRE SHALL BE THE DETERMINING FACTOR AND SHALL BE CALCULATED ACCORDING TO THE FOLLOWING FORMULA : B ) THE PRESENCE OF AN ABNORMAL INCREASE IN THE NUMBER OF LYMPHOCYTES SHALL BE CONCLUDED IN THE LIGHT OF THE FOLLOWING DATA : FOR BOVINE ANIMALS : OF MORE THAN TWO YEARS AND NOT MORE THAN THREE YEARS : MORE THAN 10 000 LYMPHOCYTES PER CUBIC MILLIMETRE OF MORE THAN THREE YEARS AND NOT MORE THAN SIX YEARS : MORE THAN 9 000 LYMPHOCYTES PER CUBIC MILLIMETRE OF MORE THAN SIX YEARS : MORE THAN 7 500 LYMPHOCYTES PER CUBIC MILLIMETRE ARTICLE 4 THIS DECISION IS ADDRESSED TO THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 23 JANUARY 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI